                                                                Case 2:16-cv-00660-MMD-CWH Document 67 Filed 10/09/18 Page 1 of 3



                                                            1    GEISENDORF & VILKIN, PLLC
                                                                 Charles L. Geisendorf, Esq. (6985)
                                                            2
                                                                 2470 St. Rose Parkway, Suite 309
                                                            3    Henderson, Nevada 89074
                                                                 Tel: (702) 873-5868
                                                            4    Email: charles@gvattorneys.com
                                                            5
                                                                 Attorney for Saticoy Bay LLC Series 9720 Hitching Rail

                                                            6
                                                                                             UNITED STATES DISTRICT COURT
                                                            7

                                                            8                                      DISTRICT OF NEVADA
2470 St. Rose Parkway, Suite 309 Henderson, Nevada 89074




                                                            9
                                                                  BANK OF AMERICA, N.A., SUCESSSOR BY                Case No.: 2:16-cv-00660-MMD-CWH
                                                           10
                                                                  MERGER TO BAC HOME LOANS SERVICING,
         Phone: 702.873.5868 § Fax: 702.548.6335




                                                           11     LP FKA COUNTRYWIDE HOME LOANS
            GEISENDORF & VILKIN, PLLC




                                                                  SERVICING, LP,
                                                           12
                                                                                Plaintiff,
                                                           13

                                                           14     v.

                                                           15     PECCOLE RANCH COMMUNITY
                                                           16
                                                                  ASSOCIATION, INC.; SATICOY BAY LLC
                                                                  SERIES 9720 HITCHING RAIL AKA SATICOY
                                                           17     BAY, LLC; and NEVADA ASSOCIATION
                                                                  SERVICES, INC.,
                                                           18                                                MOTION TO REMOVE
                                                           19                   Defendants.                  ATTORNEY FROM ELECTRONIC
                                                                  __________________________________________ SERVICE LIST
                                                           20     SATICOY BAY LLC SERIES 9720 HITCHING
                                                                  RAIL,
                                                           21

                                                           22                  Counterclaimant,

                                                           23     v.
                                                           24
                                                                  BANK OF AMERICA, N.A., SUCESSSOR BY
                                                           25     MERGER TO BAC HOME LOANS SERVICING,
                                                                  LP FKA COUNTRYWIDE HOME LOANS
                                                           26     SERVICING, LP,
                                                           27
                                                                               Counterdefendant.
                                                           28

                                                                                                        1
     Case 2:16-cv-00660-MMD-CWH Document 67 Filed 10/09/18 Page 2 of 3



 1           Saticoy Bay LLC Series 9720 Hitching Rail substituted Michael F. Bohn, Esq. of Law
 2
      Offices of Michael F. Bohn, Esq., Ltd., as its attorneys in the above-entitled matter in place and
 3
      stead of Charles L. Geisendorf, Esq., of the law firm Geisendorf & Vilkin, PLLC.
 4

 5
             Charles L. Geisendorf, Esq. no longer represents Saticoy Bay LLC Series 9720 Hitching

 6    Rail and has no further need to receive CM/ECF notifications in this case.
 7           The undersigned respectfully requests the court remove Charles L. Geisendorf, Esq.,
 8
      from the electronic service list in this action. All future correspondence, papers, and future
 9
      notices should continue to be directed to Michael F. Bohn, Esq.
10

11           Dated this 9th day of October, 2018.

12
                                                    GEISENDORF & VILKIN, PLLC
13

14
                                                    By: /s/ Charles L. Geisendorf
15                                                    Charles L. Geisendorf, Esq.
                                                      Nevada Bar No. 6985
16
                                                      2470 St. Rose Parkway, Suite 309
17                                                    Henderson, NV 89074
                                                      Tel: (702) 873-5868
18

19

20                                          COURT APPROVAL
21

22           IT IS SO ORDERED:

23
                     October 11, 2018
24
             DATED: __________________
25

26
                                                    _____________________________________
27
                                                    UNITED STATES MAGISTRATE JUDGE
28

                                                2
     Case 2:16-cv-00660-MMD-CWH Document 67 Filed 10/09/18 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2

 3           I hereby certify that on this 9th day of October, 2018, I electronically transmitted the

 4    above MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST to the
 5
      Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 6
      Filing to all counsel in this matter; all counsel being registered to receive Electronic Filing.
 7

 8

 9
                                                     /s/ Charles L. Geisendorf_________________
10
                                                     An employee of Geisendorf & Vilkin, PLLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
